Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 1 of 35




          EXHIBIT C
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 2 of 35




                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

  In re:                                                         Case No. 20-10846

  THE ROMAN CATHOLIC CHURCH                                      Section “A”
  OF THE ARCHDIOCESE OF NEW
  ORLEANS,                                                       Chapter 11
                     Debtor. 1
                                                                 Objection Deadline: February 10, 2021




                     MONTHLY FEE AND EXPENSE STATEMENT OF
                 PACHULSKI STANG ZIEHL & JONES LLP FOR THE PERIOD
                    DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

            1.     In accordance with Section XIII(B) of the Court’s December 4, 2019 General

  Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case Order”),

  Pachulski Stang Ziehl & Jones LLP (“PSZJ”), co-counsel to The Official Committee of

  Unsecured Creditors (the “Committee”) in this Chapter 11 case concerning the above captioned

  debtor and debtor-in-possession (the “Debtor”) hereby submits its Monthly Fee and Expense

  Statement (the “Statement”) for the period from December 1, 2020 through December 31, 2020

  (the “Statement Period”) for the above-styled Chapter 11 bankruptcy case (the “Bankruptcy

  Case”).

           ITEMIZATION OF SERVICES RENDERED AND EXPENSES INCURRED

            2.     A summary of the services rendered by PSZJ for which compensation is sought

  for the Statement Period, organized by project category, is attached hereto as Exhibit A.

            3.     A     listing   of   PSZJ     attorneys     and    paraprofessionals       (collectively,    the

  “Timekeepers”) who rendered service to the Debtor in connection with the Bankruptcy Case



  1
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
  business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 3 of 35




  during the Statement Period, including the hourly rate, title, and fees earned by each Timekeeper,

  is attached hereto as Exhibit B.

          4.       A summary of expenses incurred by PSZJ during the Statement Period for which

  reimbursement is sought is attached hereto as Exhibit C.

          5.       The detailed time records of PSZJ for the Statement Period are attached hereto as

  Exhibit D.

          6.       In addition, under separate cover, the detailed time records under Exhibit D are

  being sent to the Office of the United States Trustee in the LEDES format.

          7.       As of the date hereof, PSZJ has received the following payments for fees and

  expenses incurred from the Debtor’s estate post-petition: $895,134.59

         TOTAL FEES AND EXPENSES SOUGHT FOR THE STATEMENT PERIOD

          8.       The total amounts sought for fees for professional services rendered and

  reimbursement of expenses incurred for the Statement Period are as follows:

                                 December 1, 2020 to December 31, 2020

                 Fees (at standard rates):                                 $ 191,978.00

                   (Reduction due to reduced rates)2                       ($ 59,873.00)

                 Fees (After reductions):                                  $ 132,105.00



                 Expenses                                              $       7,674.83

                 Total                                                     $ 139,779.83




  2
    As disclosed in the Firm’s employment application, the Firm is utilizing rates that are substantially reduced from
  standard rates so that attorney time is capped at a maximum rate of $700 per hour. The reduction set forth here
  accounts for the reduction from the following standard rates: G. Brown ($795); K. Brown ($995); L. Cantor
  ($1,075); A. Caine ($1,095); and J. Stang ($1,195).


                                                           2
  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 4 of 35




                               NOTICE AND OBJECTION PROCEDURES

          9.       In accordance with the Interim Compensation Order, notice of the Statement has

  been served upon the following parties (“Notice Parties”) as required by the Complex Case

  Order: (i) counsel for the Debtor, Mark Mintz, Esq., Jones Walker LLP, 201 St. Charles Ave,

  New Orleans, LA 70170-5100; (ii) counsel for the prepetition secured lender, Hancock Whitney

  Bank, David F. Waguespack, Esq., Carver, Darden, Koretzky, Tessier, Finn, Blossman &

  Areaux, L.L.C., 1100 Poydras Street, Suite 3100, New Orleans, Louisiana 70163-1102; (iii) KS

  State Bank, 1010 Westloop, P.O. Box 69, Manhattan KS 66505-0069; (iv) Dell Financial Svc

  LP, Mail Stop P82DF, 23 One Dell Way, Round Rock TX 78682; (v) David S. Rubin, Butler

  Snow LLP, 445 North Boulevard, Suite 300, Baton Rouge, LA 70802; (vi) Colleen Murphy,

  Greenberg Traurig, One International Place, Suite 2000, Boston, MA 02110; (vii) Annette Jarvis,

  Greenberg Traurig, 222 S. Main Street, Fifth Floor, Salt Lake City, UT 84101; and

  (viii) Amanda George, Esq., Office of The United States Trustee, 400 Poydras Street, Suite 2110,

  New Orleans, LA 70130.

          10.      Also pursuant to the Complex Case Order, any objections to this Statement must

  be asserted on or before February 10, 2021 (the “Objection Deadline”), setting forth the nature of

  the objection and the specific amount of fees or expenses at issue.

          11.      If no objections to the Statement are received on or before the Objection

  Deadline, the Debtor, pursuant to the Complex Case Order, is authorized to pay PSZJ on an

  interim basis the total amount of $113,358.83 which consists of (a) eighty percent (80%) of

  PSZJ’s total fees of $132,105.00 for the Statement Period in the amount of $105,684.00, plus

  (b) one hundred percent (100%) of total expenses incurred during the Statement Period of

  $7,674.83.



                                                  3
  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 5 of 35




          12.      To the extent an objection to the Statement is received on or before the Objection

  Deadline, the Debtor is to withhold payment of that portion of the Statement to which the

  objection is directed and will promptly pay the remainder of the fees and disbursements in the

  percentages set forth above. To the extent such objection is not resolved, it shall be preserved

  and scheduled for consideration at the next interim fee application hearing.

  Dated: January 27, 2021                              Respectfully submitted,

                                                       By: /s/ Linda Cantor
                                                       James I. Stang (CA Bar No. 94435)
                                                       Linda F. Cantor (CA Bar No.153762)
                                                       Pachulski Stang Ziehl & Jones LLP 10100
                                                       Santa Monica Blvd., Suite 1300
                                                       Los Angeles, CA 90067
                                                       Telephone: (310)-277-6910
                                                       Facsimile: (310)-201-0760
                                                       Email: jstang@pszjlaw.com
                                                                lcantor@pszjlaw.com

                                                       Co-Counsel to the Official Committee of Unsecured
                                                       Creditors




                                                   4
  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 6 of 35




                                     EXHIBIT A




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 7 of 35




                  SUMMARY OF COMPENSATION BY PROJECT CATEGORY
                          DURING COMPENSATION PERIOD
                     DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020


  Task Code                           Description           Hours       Amount

       BL                         Bankruptcy Litigation     177.20    $122,485.00

       CA                         Case Administration         9.20      $4,027.50

       FE                      Fee/Employment Application     2.10      $1,112.50

       GC                       General Creditors Comm.       6.40      $4,480.00

                                                            194.90    $132,105.00




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 8 of 35




                                     EXHIBIT B




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 9 of 35




         COMPENSATION BY TIMEKEEPER DURING COMPENSATION PERIOD
                DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020


    ID                  Name              Title      Rate     Hours     Amount

  AWC           Caine, Andrew W.         Partner     700.00   27.20    $19,040.00
  BDD              Dassa, Beth D.       Paralegal    425.00    1.70     $722.50
  GNB            Brown, Gillian N.      Counsel      700.00    5.60     $3,920.00

   JIS            Stang, James I.        Partner     700.00   19.20    $13,440.00

  KHB           Brown, Kenneth H.        Partner     700.00   114.40   $80,080.00
   LAF          Forrester, Leslie A.   Law Library   450.00    5.20     $2,340.00
                                         Director
   LFC            Cantor, Linda F.       Partner     700.00   14.60    $10,220.00

   NPL        Lockwood, Nancy P.F.      Paralegal    425.00    4.70     $1,997.50
  VLD          Downing, Virginia L.      Legal       150.00    2.30     $345.00
                                        Assistant
                                                              194.90   $132,105.00




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 10 of 35




                                      EXHIBIT C




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 11 of 35




                                   EXPENSE SUMMARY
                            DURING COMPENSATION PERIOD
                       DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020


                                   Description          Amount

                      Federal Express                    $59.17
                      Lexis/Nexis – Legal Research      $106.50
                      Outside Services                  $500.00
                      Pacer – Court Research             $58.10
                      Postage                            $74.75

                      Reproduction Expense              $287.40

                      Reproduction/Scan Copy            $819.80

                      Transcript                      $5,769.11
                                                      $7,674.83




  DOCS_LA:335476.1 05067/002
Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 12 of 35




                                      EXHIBIT D




  DOCS_LA:335476.1 05067/002
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 13 of 35


                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  December 31, 2020
JIS                                                               Invoice 126935
                                                                  Client  05067
                                                                  Matter  00002
                                                                          JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2020
               FEES                                               $132,105.00
               EXPENSES                                             $7,674.83
               TOTAL CURRENT CHARGES                              $139,779.83

               BALANCE FORWARD                                    $209,126.60
               TOTAL BALANCE DUE                                  $348,906.43
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 14 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:     2
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020




  Summary of Services by Professional
  ID        Name                        Title                Rate        Hours              Amount

 AWC        Caine, Andrew W.            Partner             700.00       27.20        $19,040.00

 BDD        Dassa, Beth D.              Paralegal           425.00        1.70              $722.50

 GNB        Brown, Gillian N.           Counsel             700.00        5.60         $3,920.00

 JIS        Stang, James I.             Partner             700.00       19.20        $13,440.00

 KHB        Brown, Kenneth H.           Partner             700.00      114.40        $80,080.00

 LAF        Forrester, Leslie A.        Other               450.00        5.20         $2,340.00

 LFC        Cantor, Linda F.            Partner             700.00       14.60        $10,220.00

 NPL        Lockwood, Nancy P. F.       Paralegal           425.00        4.70         $1,997.50

 VLD        Downing, Virginia L.        Other               150.00        2.30              $345.00

                                                                       194.90         $132,105.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 15 of 35


Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Archdiocese of New Orleans OCC                                             Invoice 126935
05067 - 00002                                                              December 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                   Hours                        Amount

 BL                 Bankruptcy Litigation [L430]                  177.20                 $122,485.00

 CA                 Case Administration [B110]                      9.20                   $4,027.50

 FE                 Fee/Employment Application                      2.10                   $1,112.50

 GC                 General Creditors Comm. [B150]                  6.40                   $4,480.00

                                                                  194.90                 $132,105.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 16 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020


  Summary of Expenses
  Description                                                                               Amount
Federal Express [E108]                                                               $59.17
Lexis/Nexis- Legal Research [E                                                      $106.50
Outside Services                                                                    $500.00
Pacer - Court Research                                                               $58.10
Postage [E108]                                                                       $74.75
Reproduction Expense [E101]                                                         $287.40
Reproduction/ Scan Copy                                                             $819.80
Transcript [E116]                                                                 $5,769.11

                                                                                  $7,674.83
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 17 of 35


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Archdiocese of New Orleans OCC                                                                   Invoice 126935
05067 - 00002                                                                                    December 31, 2020


                                                                                         Hours           Rate        Amount

  Bankruptcy Litigation [L430]
 12/01/2020   JIS     BL        Call with R. Kuebel and Ken Brown regarding               0.30       700.00          $210.00
                                privilege issues relating to deposition.

 12/01/2020   JIS     BL        Review transcript of TMI deposition.                      0.60       700.00          $420.00

 12/01/2020   KHB     BL        Prepare for deposition of Kevin Debrovo (1.8); take       7.70       700.00      $5,390.00
                                deposition of Kevin Debrovo (1.7); call with R.
                                Kuebel re privilege issues (.2); review authorities re
                                assertion of privilege and emails re same to R.
                                Kuebel (RK) and D. Boldissar (1.3); telephone call
                                with J. Stang and R. Kuebel re privilege issues and
                                new depositions schedule (.3); Confer with R.
                                Kubel, D. Boldissar (DB) and S. Bryant (SB) re
                                alterations to deposition schedule and privilege
                                issues (.5); conf. with J. Elrod re scheduling issues
                                (.3); emails with RK, DB and SB re depostions
                                scheduling, prep and privilege issues (.3), confer
                                with S. Bryant re privilege issues and defending
                                depositions (.3); Emails from SCC re privilege
                                issues (.2); telephone calls with DB re privilege
                                issues (.2); emails from DB and J. Elrod re changes
                                to deposition schedule (.4); emails from J. Adams re
                                depositions (.2).

 12/01/2020   LFC     BL        NOLA Review summary of issues raised by TMI               0.30       700.00          $210.00

 12/02/2020   JIS     BL        Call with Ken Brown and D. Boldissar regarding            0.40       700.00          $280.00
                                TMI deposition and TMI motion strategy.

 12/02/2020   JIS     BL        Call with Ken Brown re status of depositions and          0.20       700.00          $140.00
                                hearing with Court re privilege issues.

 12/02/2020   KHB     BL        Telephone call with Rick Kuebel (RK) re depo prep         8.20       700.00      $5,740.00
                                and evidentiary issues; emails to D. Boldissar and
                                RK re same (.2); prepare Jackie Berthelot for
                                deposition (1.0); defend James Adams deposition
                                (3.5); email from J. Berthelot re deposition issues
                                (.1); emails with D. Boldissar courts schedule for
                                emergency hearing (.1); confer with J. Stang and
                                Linda Cantor re status of discovery (.2); review
                                email from S.Bryant we legal research on privilege
                                issues (.2); review and respond to emails from M.
                                Mintz re dates for emergency hearing (.3); emails
                                with J. Denenea re depo prep for his committee
                                member clients (.2); Conf. with John Elrod and
                                Mark Mintz re adjournment of depositions until
                                emergency hearing (.4); conf. with DB and RK re
                                basis for adjourning depositions pending emergency
                                hearing on ground rules (.5); confer with DB re
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 18 of 35


Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Archdiocese of New Orleans OCC                                                                   Invoice 126935
05067 - 00002                                                                                    December 31, 2020


                                                                                         Hours           Rate        Amount
                                same (.2); review authorities re assertion of
                                committee privilege (.8); emails from J. Elrod re
                                demand for privileged information (.3); emails with
                                James Adams re deposition issues and prep (.2).
 12/02/2020   LFC     BL        TC with Jim Stang regarding pending litigation            0.20       700.00          $140.00
                                matters

 12/03/2020   JIS     BL        Review memos regarding scope of response to the           0.20       700.00          $140.00
                                Debtor's motion re privilege.

 12/03/2020   JIS     BL        Call Kuebel (.1) and Ken Brown (.1) re scope of           0.20       700.00          $140.00
                                arguments in response to TMI evidentiary motion.

 12/03/2020   KHB     BL        Review debtor's motion to compel discovery and            9.60       700.00      $6,720.00
                                work on opposition (4.0); telephone calls with DB
                                re opposition to motion to compel (.3); review
                                transcript of Adams deposition and review and
                                respond to emails from M. Mintz and court reporter
                                re use of same (1.3); review TMI's supplemental
                                discovery responses (.2); review TMI's motion to
                                compel and for emergency hearing (.6); confer with
                                J. Stang re emergency discovery motions (.1); emails
                                to J. Stang re emergency motions (.2); telephone
                                calls with Rick Kuebel re opposition to emergency
                                discovery motions (.5); work on opposition to TMI
                                motion to compel and review authorities re same
                                (1.8); emails wit DB re notification to parties that
                                deposition will no go forward (.2); emails to parties
                                that depositions will not go forward (.2); emails with
                                J. Stang and DB re oppositions to motions to compel
                                (.2).

 12/03/2020   LFC     BL        TC with Jim Stang regarding pending matters               0.20       700.00          $140.00
                                including litigation matters with TMI

 12/03/2020   LFC     BL        TC with Rick Kubel regarding motion to sell               0.50       700.00          $350.00
                                property and reservation of rights, and discovery
                                matters

 12/04/2020   JIS     BL        Call with LL and Ken Brown regarding upcoming             0.40       700.00          $280.00
                                hearing and issues related to allegations in TMI
                                motion.

 12/04/2020   JIS     BL        Call with Linda Cantor and Kenneth Brown                  0.30       700.00          $210.00
                                regarding TMI motion and court hearing regarding
                                evidentiary issues.

 12/04/2020   JIS     BL        Call R. Trahant regarding TMO motion and issues           0.40       700.00          $280.00
                                related to TMI arguments.

 12/04/2020   KHB     BL        Confer with D. Boldissar re opposition to emergency      10.60       700.00      $7,420.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 19 of 35


Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Archdiocese of New Orleans OCC                                                                 Invoice 126935
05067 - 00002                                                                                  December 31, 2020


                                                                                       Hours           Rate        Amount
                                motions (.2); work on oppositions to emergency
                                motions (4.7); call with D. Boldissar and Rick
                                Kuebel re preparation for hearing on emergency
                                motions and request to limit depositions (1.3);
                                prepare for hearing and review authorities relied
                                upon by debtor and TMI (1.8); attend hearing on
                                emergency motions of debtor and TMI and request
                                to limit depositions (2.0); confer with J. Stang and
                                Linda Cantor re same (.3); confer with D. Boldissar
                                re results of hearing (.2); emails with Rick Kuebel
                                (RK) re hearing (.1).
 12/04/2020   LFC     BL        TC with Davin Boldissar regarding filing of TMI         0.10       700.00           $70.00
                                documents

 12/04/2020   LFC     BL        TC with Jim Stang and partial call with Ken Brown       0.30       700.00          $210.00
                                regarding TMI motions to compel hearings

 12/05/2020   KHB     BL        Telephone call with D. Boldissar and R. Kubel           0.40       700.00          $280.00
                                strategy for opposition to TMI motion, discovery
                                issues and deposition scheduling (.5); emails with
                                DB re same (.2); emails to S. Bryant re legal
                                research on TMI's breach of duties (.2).

 12/06/2020   KHB     BL        Review and revise emails to parties re privilege log    0.40       700.00          $280.00
                                and clarifying misstatements made by Mintz and
                                Elrod at Dec 4 hearing.

 12/07/2020   JIS     BL        Call Linda Cantor regarding outcome of hearing on       0.20       700.00          $140.00
                                evidentiary issues related to TMI motion.

 12/07/2020   JIS     BL        Call with Kenneth Brown re status of TMI litigation.    0.10       700.00           $70.00

 12/07/2020   KHB     BL        Emails with D. Boldissar re call with TMI and           3.40       700.00      $2,380.00
                                Debtor on outstanding discovery issues (.5); review
                                emails from S. Bryant re authorities in support of
                                opposition brief (.4); Attend continued hearing on
                                TMI motion to compel (.6); review transcripts and
                                pleadings to prepare for same (.4); confer with DB
                                and Rick Kuebel re depo prep and hearing prep and
                                opposition brief (.6); call with Elrod, Mintz, D.
                                Boldissar and RK re outstanding discovery and
                                privilege issues (.5); review proofs of claim re
                                potential qualified creditors to serve on Committee
                                and email to D. Boldissar re same (.4).

 12/07/2020   LFC     BL        TC with Jim Stang regarding committee meeting and       0.20       700.00          $140.00
                                court hearing

 12/07/2020   LFC     BL        Attend court hearing on TMI motion to compel and        0.30       700.00          $210.00
                                status conference
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 20 of 35


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Archdiocese of New Orleans OCC                                                                   Invoice 126935
05067 - 00002                                                                                    December 31, 2020


                                                                                         Hours           Rate        Amount

 12/08/2020   KHB     BL        Prepare Pat Moody for deposition (2.2); prepare           3.90       700.00      $2,730.00
                                James Adams for deposition (1.7).

 12/09/2020   JIS     BL        Review TMI opposition brief.                              0.80       700.00          $560.00

 12/09/2020   KHB     BL        Review correspondence between Mintz and D.                8.70       700.00      $6,090.00
                                Boldissar re privilege issues and email comments re
                                response (.6); emails with Jacki Berthholt re
                                deposition and prep. (.2); telephone call D. Boldissar
                                re call with TMI Counsel on privilege issues (.3);
                                confer with J. Stang re status of depositions (.1);
                                emails with various counsel and court reporter re
                                deposition scheduling (.2); work on opposition to
                                TMI motion (5.3); Defend deposition of James
                                Adams (1.3); confer with D. Boldissar and R. Kubel
                                re privilege issues, hearing prep and opposition brief
                                (.5); emails from SCC re subpoena (.2).

 12/09/2020   KHB     BL        Emails from court reporters re deposition and             0.50       700.00          $350.00
                                hearing transcripts (.2); review bond trading chart
                                and email to D. Boldissar and R. Kubel re same (.3).

 12/09/2020   LFC     BL        Review draft objection to TMI motion                      0.30       700.00          $210.00

 12/10/2020   JIS     BL        Review Portland Archdiocese docket regarding              0.90       700.00          $630.00
                                committee appointment and treatment of general
                                unsecured creditors.

 12/10/2020   KHB     BL        Review and comment on proposed redactions to              5.60       700.00      $3,920.00
                                TMI discovery responses (.8); confer with D.
                                Boldissar re same and re attorney client privilege
                                issues (.4); email from Debtor's counsel re order on
                                motion to compel and proposed order (.2); emails
                                with D. Boldissar and S. Bryant re same (.2); emails
                                with D. Boldissar re response to Mintz letter on
                                privilege issues (.2); prepare Jackie Berhelot for
                                deposition (.7); defend Jackie Berheolt deposition
                                (2.4); confer with J. Stang re depositions and
                                opposition to TMI motion (.2); work on opposition
                                to TMI motion (.5).

 12/11/2020   JIS     BL        Call K. Brown regarding status of TMI brief and           0.20       700.00          $140.00
                                issues.

 12/11/2020   JIS     BL        Call R. Trahant regarding status of TMI litigation        0.50       700.00          $350.00
                                and hearing.

 12/11/2020   KHB     BL        Emails with J. Stang re opposition to TMI Motion          6.60       700.00      $4,620.00
                                (.2); confer with Davin Boldissar and Steve Bryant
                                re designation of exhibits for hearing (.4); work on
                                opposition brief to TMI motion (2.8); confer with
                                Rick Kebel and S. Bryant re opposition brief (.5);
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 21 of 35


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
Archdiocese of New Orleans OCC                                                                    Invoice 126935
05067 - 00002                                                                                     December 31, 2020


                                                                                          Hours           Rate        Amount
                                review proposed exhibit and witness list (.4); review
                                Exhibit and witness lists of TMI, consider
                                objectionable exhibits and email to D. Boldissar and
                                S. Bryant re same (1.2); confer with D. Boldissar re
                                witness and exhibit lists (.1); emails with Hung re
                                downloading TMI exhibits and creation of binder
                                (.1); review UST opposition to TMI motion (.5);
                                review emails from R. Kubel and Paul Shields re
                                data for opposition brief (.3); review TMI's proposed
                                order re motion to compel (.1).
 12/14/2020   JIS     BL        Call Kenneth Brown re witness strategy issues for          0.40       700.00          $280.00
                                TMI evidentiary hearing.

 12/14/2020   JIS     BL        Review Debtor brief and email to Kenneth Brown re          0.20       700.00          $140.00
                                reaction to same.

 12/14/2020   JIS     BL        Review Debtor's objection to discovery requests (.5)       0.70       700.00          $490.00
                                and call Linda Cantor re same and response to
                                objections.

 12/14/2020   JIS     BL        Research regarding ten year reach back period for          0.30       700.00          $210.00
                                fraud under LA law.

 12/14/2020   KHB     BL        Emails with D. Boldissar re call with TMI, Debtor          6.50       700.00      $4,550.00
                                and UST re joint exhibits, witness list, allocation of
                                time (.2); call with D. Boldissar re same (.4); emails
                                with D. Boldissar re objections to TMI exhibits (.3);
                                call with counsel for TMI, Debtor and UST re joint
                                exhibits, witness list, allocation of time (.6); review
                                motion to quash subpoenas and TMI opposition (.7);
                                review Debtor response to TMI motion (.6); review
                                docket re recent pleadings (.2); telephone calls with
                                J. Stang re opposition to TMI motion and Debtor's
                                response (.4); emails from J. Stang re Debtor's
                                response to TMI motion (.1); review draft request
                                for status conference (.1); review court request for
                                motion for status conference (.1); review Committee
                                impeachment exhibits (.3); email from J. Elrod re
                                request for status conference (.1); email from UST re
                                request for status conference (.1); email from S.
                                Bryant re request for status conference (.1); prepare
                                for hearing and prepare cross examinations for TMI
                                witnesses (2.6); emails from Paul Shields re data for
                                opposition to TMI motion (.2); email from D.
                                Boldissar to court re request for status conference
                                (.1).

 12/14/2020   LAF     BL        Legal research re: Objection to the appointment of         0.50       450.00          $225.00
                                additional committees.

 12/15/2020   AWC     BL        Read document request to Archdiocese and                   0.90       700.00          $630.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 22 of 35


Pachulski Stang Ziehl & Jones LLP                                                               Page:    10
Archdiocese of New Orleans OCC                                                                  Invoice 126935
05067 - 00002                                                                                   December 31, 2020


                                                                                        Hours           Rate        Amount
                                response.
 12/15/2020   KHB     BL        Preparation for cross examination of Kevin Dobrava,     11.80       700.00      $8,260.00
                                C. Murphy and James Noel and direct exam of
                                James Adams (6.3); review motion for status
                                conference and order (.2); emails with D. Boldissar
                                and R. Kubel re use of deposition transcripts of
                                committee members in lieu of live testimony (.2);
                                emails with D. Boldissar and R. Kubel re
                                preparation for status conference (1); call with D.
                                Boldissar, R. Kubel and S. Bryant in preparation for
                                status conference and hearing on motion to quash
                                (.6); review authorities re motion to quash and
                                prepare to state Committee position at hearing (.4);
                                attend hearing on motion to quash and status
                                conference (1.5); confer with D. Boldissar and R.
                                Kubel re status conference hearing prep and
                                privilege issues (.3); confer with D. Boldissar re
                                privilege issues (.1) review TMI reply brief (.9);
                                confer with R. Kubel re hearing prep and cross exam
                                of Noel (.2); confer with Hung Phan re preparation
                                of exhibit binders for hearing (.2); emails with J.
                                Elrod re use of depositions in lieu of live testimony
                                and limited reservation of objections (.4); emails
                                with R. Kubel and State Court Counsel re same (.2)

 12/15/2020   LFC     BL        TC with Rick Kubel regarding pending fee                 0.50       700.00          $350.00
                                application objections and TMI litigation

 12/15/2020   BDD     BL        Email A. Caine re document requests                      0.10       425.00           $42.50

 12/16/2020   AWC     BL        Call with L. Cantor regarding discovery                  3.90       700.00      $2,730.00
                                issues/background and read case pleadings, prior
                                document productions. .

 12/16/2020   JIS     BL        Call Linda Cantor regarding fee objections and           0.20       700.00          $140.00
                                12.17 hearing.

 12/16/2020   JIS     BL        Call Kenneth Brown regarding issues for TMI              0.70       700.00          $490.00
                                hearing (.2); review outlines of direct and CX
                                examination.

 12/16/2020   KHB     BL        Conference call with Davin Boldissar (DB) and Rick      11.80       700.00      $8,260.00
                                Kuebel (RK) re hearing prep and exhibits (1.5);
                                confer with RK re hearing prep and UST motion to
                                quash (.3); review emails from A. George and J.
                                Elrod re UST motion to quash (.2); review court
                                order on motion to quash (.1); review proposed joint
                                exhibit list and email to DB and Steve Bryant re
                                concerns about missing exhibits (.4); prepare for
                                hearing examinations (6.8); prepare opening
                                statement (1.0); review exhibit binders (1.3); confer
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 23 of 35


Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Archdiocese of New Orleans OCC                                                                 Invoice 126935
05067 - 00002                                                                                  December 31, 2020


                                                                                       Hours           Rate        Amount
                                with J. Stang re hearing prep (.2).
 12/16/2020   LFC     BL        TC with D. Boldissar regarding TMI hearings and         0.50       700.00          $350.00
                                fee application hearings

 12/16/2020   LFC     BL        TC with BRG regarding TMI litigation                    0.20       700.00          $140.00

 12/16/2020   LFC     BL        TC with Andrew Caine regarding discovery                0.50       700.00          $350.00
                                requests, debtor responses and actions going forward

 12/16/2020   BDD     BL        Research pleadings in connection with document          0.50       425.00          $212.50
                                requests and email A. Caine re same

 12/17/2020   AWC     BL        Read and analyze Debtors response to document           3.10       700.00      $2,170.00
                                requests and review underlying pleadings and
                                documents.

 12/17/2020   JIS     BL        Call with Ken Brown during adjournment regarding        0.20       700.00          $140.00
                                case strategy.

 12/17/2020   JIS     BL        Attend hearings regarding TMI and fee hearings.         4.70       700.00      $3,290.00

 12/17/2020   KHB     BL        Work on hearing prep for examinations and opening      13.80       700.00      $9,660.00
                                statement and review exhibits (3.7); attend hearing
                                on TMI motion (8.8); attend omnibus hearing (1.3).

 12/17/2020   LFC     BL        Attend hearing on TMI motion to reconstitute the        3.00       700.00      $2,100.00
                                committee

 12/17/2020   LFC     BL        Attend continued hearing / bench trial on TMI           3.50       700.00      $2,450.00
                                motion to reconstitute the committee

 12/18/2020   KHB     BL        Confer with J. Stang re hearing on TMI motion (.2);     0.30       700.00          $210.00
                                email from J. Elrod re deposition videos (.1).

 12/18/2020   LFC     BL        TC with Jim Stang regarding TMI litigation and          0.60       700.00          $420.00
                                ongoing discovery matters

 12/20/2020   GNB     BL        Prepare meet and confer analysis chart regarding        1.10       700.00          $770.00
                                Archdiocese’s responses and objections to Rule
                                2004 document requests.

 12/20/2020   GNB     BL        Determine whether Archdiocese previously                0.40       700.00          $280.00
                                produced any documents responsive to Rule 2004
                                document requests.

 12/21/2020   AWC     BL        Review documents to prepare for and calls with          3.90       700.00      $2,730.00
                                team and local counsel regarding document
                                request/issues/approach (1.90); Committee call
                                (1.10); review local rules and research regarding
                                2004 process (.90). .

 12/21/2020   GNB     BL        Telephone conference with Andrew W. Caine               0.20       700.00          $140.00
                                regarding Rule 2004 meet and confer.
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 24 of 35


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Archdiocese of New Orleans OCC                                                                   Invoice 126935
05067 - 00002                                                                                    December 31, 2020


                                                                                         Hours           Rate        Amount

 12/21/2020   JIS     BL        Call Andrew Caine re case background relating to          0.20       700.00          $140.00
                                discovery request of Debtor.

 12/21/2020   JIS     BL        Call Ken Brown regarding issues related to                0.50       700.00          $350.00
                                discovery, TMI motion and case strategy.

 12/21/2020   KHB     BL        Emails with Davin Boldissar, M. Mintz and J. Elrod        2.00       700.00      $1,400.00
                                re proposed alterations to post-hearing briefing
                                because of delay in transcript.

 12/21/2020   LFC     BL        Follow-up call with Andy Caine and Davin                  0.50       700.00          $350.00
                                Boldissar

 12/22/2020   AWC     BL        Call with counsel regarding tasks/issues/strategy         2.70       700.00      $1,890.00
                                (.80); call with BRG regarding document
                                requests/approach (.60); emails with client/team/LL
                                regarding discovery approach/issues (.40); research
                                regarding document request issues (.90).

 12/22/2020   KHB     BL        Emails with Davin Boldissar re post hearing brief         0.40       700.00          $280.00
                                (.2); emails from DB and J. Stang re classification of
                                claims (.2).

 12/23/2020   KHB     BL        Work on post-hearing brief (1.8); review Debtor’s         2.00       700.00      $1,400.00
                                post trial brief (.2).

 12/25/2020   JIS     BL        Call Linda Cantor re status of case and strategy.         0.20       700.00          $140.00

 12/28/2020   AWC     BL        Weekly Committee call (.90); read depositions and         3.60       700.00      $2,520.00
                                other documents for underlying information
                                regarding diocese records (2.70).

 12/28/2020   AWC     BL        Call with James I. Stang regarding document               1.20       700.00          $840.00
                                requests/issues/strategy/real property valuations
                                (.90); emails with LL regarding real property
                                valuations (.30).

 12/28/2020   GNB     BL        Telephone conference with Paul N. Shields and             0.20       700.00          $140.00
                                Shelby Chaffos regarding Rule 2004 document
                                requests and review of documents.

 12/28/2020   JIS     BL        Call with Andrew Caine regarding discovery issues         0.90       700.00          $630.00
                                preparatory to his meet and confer with Debtor's
                                counsel.

 12/29/2020   AWC     BL        Weekly call with counsel (1.30); emails with BRG          3.60       700.00      $2,520.00
                                and team regarding document issues/review
                                preparation (.60); read IT deposition and other
                                documents for background (1.20); review document
                                response and draft email to Jones Walker regarding
                                documents/inspection (.50).
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 25 of 35


Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Archdiocese of New Orleans OCC                                                                 Invoice 126935
05067 - 00002                                                                                  December 31, 2020


                                                                                      Hours            Rate        Amount

 12/29/2020   GNB     BL        Prepare Everlaw tags for Rule 2004 anticipated          0.80       700.00          $560.00
                                document production (.7); Email Paul N. Shields and
                                Shelby Chaffos regarding same; Email with Andrew
                                W. Caine regarding same (.1).

 12/29/2020   GNB     BL        Continue preparation of meet and confer analysis        2.80       700.00       $1,960.00
                                chart regarding Archdiocese’s responses and
                                objections to Rule 2004 document requests (2.7);
                                Email Andrew W. Caine and Linda F. Cantor
                                regarding same (.1).

 12/29/2020   KHB     BL        Confer with Andy Caine re discovery issues.             0.20       700.00          $140.00

 12/30/2020   AWC     BL        Emails with Jones Walker and Locke regarding            2.60       700.00       $1,820.00
                                discovery issues (.50); emails with team and read
                                summary regarding document issues (.90); review
                                document requests and responses in detail and plan
                                response/meet and confer (1.20).

 12/30/2020   GNB     BL        Revise meet and confer analysis chart regarding         0.10       700.00           $70.00
                                Archdiocese’s responses and objections to Rule
                                2004 document requests; Email with Andrew W.
                                Caine regarding same; Email with Virginia L.
                                Downing regarding same.

 12/30/2020   VLD     BL        Attend to conversion and preparation of Meet and        2.30       150.00          $345.00
                                Confer chart re Archdiocese's responses and
                                objections to Rule 2004 document requests.

 12/31/2020   AWC     BL        Emails with Locke regarding discovery issues (.20);     1.70       700.00       $1,190.00
                                emails with team and BRG regarding document
                                information (.20); research regarding Archdiocese
                                background for document request/asset purposes
                                (1.30).

                                                                                      177.20                  $122,485.00

  Case Administration [B110]
 12/03/2020   LAF     CA        Work on creditor website.                               0.30       450.00          $135.00

 12/04/2020   LAF     CA        Build creditor site.                                    1.00       450.00          $450.00

 12/04/2020   NPL     CA        Revise and update critical date memorandum.             0.70       425.00          $297.50

 12/07/2020   LAF     CA        Build creditor website.                                 1.30       450.00          $585.00

 12/08/2020   LAF     CA        Build creditor website.                                 0.80       450.00          $360.00

 12/09/2020   LAF     CA        Build creditor website.                                 1.30       450.00          $585.00

 12/10/2020   NPL     CA        Review debtor docket for dates and deadlines            0.70       425.00          $297.50
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 26 of 35


Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Archdiocese of New Orleans OCC                                                                  Invoice 126935
05067 - 00002                                                                                   December 31, 2020


                                                                                       Hours            Rate        Amount
                                associated with recently filed motions.
 12/10/2020   NPL     CA        Review, revise and update critical date                 0.70        425.00          $297.50
                                memorandum.

 12/10/2020   NPL     CA        Draft email to PSZJ team regarding updated dates,       0.20        425.00           $85.00
                                deadlines and pending motions.

 12/11/2020   NPL     CA        Edits to updated critical date memorandum.              0.40        425.00          $170.00

 12/11/2020   NPL     CA        Communications with M. DesJardien regarding             0.20        425.00           $85.00
                                updated dates and deadlines.

 12/15/2020   NPL     CA        Email communications with M. DesJardien                 0.20        425.00           $85.00
                                regarding outstanding dates and deadlines.

 12/18/2020   NPL     CA        Review debtor dockets for recently filed motions        0.40        425.00          $170.00
                                and entered orders.

 12/18/2020   NPL     CA        Update critical date memorandum.                        0.60        425.00          $255.00

 12/30/2020   NPL     CA        Update critical date memorandum.                        0.40        425.00          $170.00

                                                                                         9.20                   $4,027.50

  Fee/Employment Application
 12/17/2020   LFC     FE        Attend hearing on professional fee applications         0.80        700.00          $560.00

 12/18/2020   BDD     FE        Email L. Cantor re November fee statement for           0.10        425.00           $42.50
                                Kinsella Media

 12/21/2020   BDD     FE        Preparation of Kinsella Nov. monthly fee statement      1.00        425.00          $425.00
                                and email L. Cantor re same

 12/30/2020   NPL     FE        Review entered order onPSZJ first interim fee           0.10        425.00           $42.50
                                application.

 12/30/2020   NPL     FE        Review entered order on Kinsella Media first interim    0.10        425.00           $42.50
                                fee application.

                                                                                         2.10                   $1,112.50

  General Creditors Comm. [B150]
 12/07/2020   LFC     GC        Committee members meeting                               1.10        700.00          $770.00

 12/08/2020   JIS     GC        Call M. Pfau regarding status of case and TMI           0.10        700.00           $70.00
                                litigation.

 12/14/2020   JIS     GC        Attend Committee meeting re TMI litigation,             1.10        700.00          $770.00
                                discovery requests to Debtor.
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 27 of 35


Pachulski Stang Ziehl & Jones LLP                                                            Page:    15
Archdiocese of New Orleans OCC                                                               Invoice 126935
05067 - 00002                                                                                December 31, 2020


                                                                                    Hours            Rate        Amount

 12/21/2020   LFC     GC        Committee member conference call                     1.00        700.00          $700.00

 12/22/2020   JIS     GC        State court counsel call regarding case strategy.    0.80        700.00          $560.00

 12/28/2020   JIS     GC        Committee meeting regarding short term goals,        1.00        700.00          $700.00
                                overview of claims, TMI status.

 12/29/2020   JIS     GC        Committee call regarding discovery status,           1.30        700.00          $910.00
                                short/long term issues in case, fee issues, TMI
                                motion post hearing briefs.

                                                                                      6.40                     $4,480.00

  TOTAL SERVICES FOR THIS MATTER:                                                                           $132,105.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 28 of 35


Pachulski Stang Ziehl & Jones LLP                                                 Page:    16
Archdiocese of New Orleans OCC                                                    Invoice 126935
05067 - 00002                                                                     December 31, 2020



 Expenses
 12/01/2020   PO        05067.00002 :Postage Charges for 12-01-20                    32.50
 12/01/2020   RE        ( 130 @0.20 PER PG)                                          26.00
 12/01/2020   RE        ( 520 @0.20 PER PG)                                         104.00
 12/01/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                  6.50
 12/01/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                   0.20
 12/01/2020   TR        Transcript [E116] TSG Reporting, Inv. 183128, JIS         1,928.00
 12/01/2020   TR        Transcript [E116] Kim Tindall & Associates, Inv.81730,    1,171.30
                        KHB
 12/02/2020   TR        Transcript [E116] Kim Tindall & Assocites, Inv. 81823,    1,993.49
                        KHB
 12/08/2020   RE2       SCAN/COPY ( 96 @0.10 PER PG)                                  9.60
 12/08/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                                  5.20
 12/08/2020   RE2       SCAN/COPY ( 33 @0.10 PER PG)                                  3.30
 12/08/2020   RE2       SCAN/COPY ( 62 @0.10 PER PG)                                  6.20
 12/08/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                   0.20
 12/08/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                  1.10
 12/08/2020   RE2       SCAN/COPY ( 58 @0.10 PER PG)                                  5.80
 12/09/2020   LN        05067.00002 Lexis Charges for 12-09-20                       17.16
 12/09/2020   RE        ( 1 @0.20 PER PG)                                             0.20
 12/09/2020   RE        ( 5 @0.20 PER PG)                                             1.00
 12/09/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                                  5.30
 12/09/2020   RE2       SCAN/COPY ( 84 @0.10 PER PG)                                  8.40
 12/09/2020   RE2       SCAN/COPY ( 46 @0.10 PER PG)                                  4.60
 12/09/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                  3.70
 12/09/2020   RE2       SCAN/COPY ( 38 @0.10 PER PG)                                  3.80
 12/09/2020   RE2       SCAN/COPY ( 58 @0.10 PER PG)                                  5.80
 12/09/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                  3.70
 12/09/2020   RE2       SCAN/COPY ( 57 @0.10 PER PG)                                  5.70
 12/09/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                                  5.30
 12/09/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                  2.80
 12/09/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                                  5.30
 12/10/2020   TR        Transcript [E116] Kim Tindall & Associates, Inv. 82210,     676.32
                        KHB
 12/11/2020   FE        05067.00002 FedEx Charges for 12-11-20                       35.95
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 29 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:    17
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020


 12/11/2020   RE2       SCAN/COPY ( 91 @0.10 PER PG)                        9.10
 12/11/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/11/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/11/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/11/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                        5.20
 12/14/2020   FE        05067.00002 FedEx Charges for 12-14-20             23.22
 12/14/2020   LN        05067.00002 Lexis Charges for 12-14-20             89.34
 12/14/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                        2.80
 12/14/2020   RE2       SCAN/COPY ( 59 @0.10 PER PG)                        5.90
 12/14/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                        4.70
 12/14/2020   RE2       SCAN/COPY ( 113 @0.10 PER PG)                      11.30
 12/14/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/14/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/14/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/14/2020   RE2       SCAN/COPY ( 196 @0.10 PER PG)                      19.60
 12/14/2020   RE2       SCAN/COPY ( 157 @0.10 PER PG)                      15.70
 12/14/2020   RE2       SCAN/COPY ( 34 @0.10 PER PG)                        3.40
 12/14/2020   RE2       SCAN/COPY ( 282 @0.10 PER PG)                      28.20
 12/14/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                        2.40
 12/14/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/14/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/15/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/15/2020   RE2       SCAN/COPY ( 235 @0.10 PER PG)                      23.50
 12/15/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/15/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                        7.10
 12/15/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                        7.10
 12/16/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                        2.90
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 145 @0.10 PER PG)                      14.50
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 60 @0.10 PER PG)                        6.00
 12/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 30 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:    18
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020

 12/16/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                        1.80
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                        3.10
 12/16/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 60 @0.10 PER PG)                        6.00
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 131 @0.10 PER PG)                      13.10
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 114 @0.10 PER PG)                      11.40
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 49 @0.10 PER PG)                        4.90
 12/16/2020   RE2       SCAN/COPY ( 86 @0.10 PER PG)                        8.60
 12/16/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                        3.00
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 32 @0.10 PER PG)                        3.20
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                        2.90
 12/16/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                        1.50
 12/16/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                        2.50
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 114 @0.10 PER PG)                      11.40
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 31 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:    19
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020


 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 112 @0.10 PER PG)                      11.20
 12/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00
 12/16/2020   RE2       SCAN/COPY ( 86 @0.10 PER PG)                        8.60
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                        1.60
 12/16/2020   RE2       SCAN/COPY ( 160 @0.10 PER PG)                      16.00
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                        2.20
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 68 @0.10 PER PG)                        6.80
 12/16/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                        3.10
 12/16/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00
 12/16/2020   RE2       SCAN/COPY ( 39 @0.10 PER PG)                        3.90
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                        3.00
 12/16/2020   RE2       SCAN/COPY ( 75 @0.10 PER PG)                        7.50
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 32 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:    20
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020

 12/16/2020   RE2       SCAN/COPY ( 131 @0.10 PER PG)                      13.10
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 100 @0.10 PER PG)                      10.00
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 147 @0.10 PER PG)                      14.70
 12/16/2020   RE2       SCAN/COPY ( 278 @0.10 PER PG)                      27.80
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 49 @0.10 PER PG)                        4.90
 12/16/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                        3.50
 12/16/2020   RE2       SCAN/COPY ( 86 @0.10 PER PG)                        8.60
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/16/2020   RE2       SCAN/COPY ( 60 @0.10 PER PG)                        6.00
 12/16/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 69 @0.10 PER PG)                        6.90
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 12/16/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                        6.50
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 33 of 35


Pachulski Stang Ziehl & Jones LLP                                       Page:    21
Archdiocese of New Orleans OCC                                          Invoice 126935
05067 - 00002                                                           December 31, 2020


 12/16/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                        2.40
 12/16/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                        1.50
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                        3.50
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/16/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                        2.70
 12/16/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                        2.50
 12/16/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                        2.90
 12/16/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80
 12/16/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00
 12/16/2020   RE2       SCAN/COPY ( 125 @0.10 PER PG)                      12.50
 12/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/16/2020   RE2       SCAN/COPY ( 147 @0.10 PER PG)                      14.70
 12/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00
 12/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/16/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                        2.20
 12/16/2020   RE2       SCAN/COPY ( 319 @0.10 PER PG)                      31.90
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/16/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 12/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 34 of 35


Pachulski Stang Ziehl & Jones LLP                                               Page:    22
Archdiocese of New Orleans OCC                                                  Invoice 126935
05067 - 00002                                                                   December 31, 2020

 12/16/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                 3.70
 12/16/2020   RE2       SCAN/COPY ( 112 @0.10 PER PG)                               11.20
 12/16/2020   RE2       SCAN/COPY ( 1305 @0.10 PER PG)                             130.50
 12/16/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                  0.80
 12/16/2020   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
 12/16/2020   RE2       SCAN/COPY ( 88 @0.10 PER PG)                                 8.80
 12/16/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                 2.50
 12/16/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 12/16/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                 3.50
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 12/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 12/16/2020   RE2       SCAN/COPY ( 77 @0.10 PER PG)                                 7.70
 12/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 12/23/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 12/29/2020   PO        05067.00002 :Postage Charges for 12-29-20                   42.25
 12/29/2020   RE        ( 780 @0.20 PER PG)                                        156.00
 12/29/2020   RE        ( 1 @0.20 PER PG)                                            0.20
 12/29/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 12/29/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                 6.50
 12/30/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 12/31/2020   OS        Everlaw, Database for Month of December, Inv. 34011        500.00
 12/31/2020   PAC       Pacer - Court Research                                      58.10

   Total Expenses for this Matter                                             $7,674.83
  Case 20-10846 Doc 842-3 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit C Page 35 of 35


Pachulski Stang Ziehl & Jones LLP                                                         Page:    23
Archdiocese of New Orleans OCC                                                            Invoice 126935
05067 - 00002                                                                             December 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        12/31/2020

Total Fees                                                                                           $132,105.00

Total Expenses                                                                                          7,674.83

Total Due on Current Invoice                                                                         $139,779.83

  Outstanding Balance from prior invoices as of        12/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due
 126564                  10/31/2020                 $70,277.50            $1,830.89                   $72,108.39

 126902                  11/30/2020                $135,207.50            $1,810.71                 $137,018.21

             Total Amount Due on Current and Prior Invoices:                                         $348,906.43
